9 Ill. App.2d 560 (1956)
133 N.E.2d 774
Charles Rembert, Appellant,
v.
James Irving, d/b/a World Wide Auto Sales, and Angelo Spiller, Appellees.
Gen. No. 46,680.
Illinois Appellate Court  First District, First Division.
April 2, 1956.
Released for publication April 30, 1956.
Rogers, Rogers, Strayhorn & Harth, for appellant.
Raymond E. Harth, and John W. Rogers, of counsel.
No brief filed for appellee.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE FRIEND.
Order reversed.
Not to be published in full.